PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,698,937
Issue Date: June 30, 2020
Application No. 15/912,076
Filed: March 5, 2018
Attorney Docket No.  MS1-9156US3
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund filed January 4, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n June 22, 2020, Applicant’s representative filed a QPIDS. . . At the time that the QPIDS was filed, the fee was paid and accepted, but the EFS system went down and did not produce a filing receipt . . . Applicant’s representative contacted USPTO . . . several times.  This issue was never resolved. . . Therefore, Applicant. . . respectively requests a refund”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions